Case: 2:19-cv-02477-GCS-EPD Doc #: 46 Filed: 02/21/20 Page: 1 of 3 PAGEID #: 364




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

  JANET DAVIS, ANGEL RANDALL,                       CASE NO.: 2:19-cv-02477-GCS-EPD
  MELISSA SCHALLER, MANDY
  PHELAN, individually and on behalf of
  all others similarly situated,
                                                    (JURY TRIAL DEMANDED)
          Plaintiffs,
  v.

  GEICO CASUALTY COMPANY,
  a foreign corporation, GEICO
  ADVANTAGE INSURANCE
  COMPANY, a foreign corporation, and
  GEICO CHOICE INSURANCE
  COMPANY, a foreign corporation, and
  GEICO GENERAL INSURANCE
  COMPANY, a foreign corporation,

        Defendants.
  ____________________________

                  PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
              TO FILE SECOND AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Janet Davis, Angel Randall, Melissa Schaller, and Mandy Phelan (collectively,

the “Plaintiffs”), on behalf of themselves and all others similarly situated, file, pursuant to Fed. R.

Civ. P. 15(a), this Unopposed Motion for Leave to File Second Amended Class Action Complaint.

The proposed Second Amended Complaint is attached hereto as Exhibit 1, and seeks to add the

claims of new plaintiff Trey Roberts, individually and on behalf of a putative class, against new

defendant GEICO Secure Insurance Company (“GEICO Secure”). The grounds for this Motion

are fully set forth in Plaintiffs’ Memorandum of Law in Support of Unopposed Motion for Leave

to File Second Amended Class Action Complaint.
Case: 2:19-cv-02477-GCS-EPD Doc #: 46 Filed: 02/21/20 Page: 2 of 3 PAGEID #: 365




Dated: February 21, 2020                   Respectfully submitted,

                                    By:    /s Daniel R. Karon
                                           Daniel R. Karon (0069304)
                                           Beau D. Hollowell (0080704)
                                           KARON LLC
                                           700 W. St. Clair Ave., Suite 200
                                           Cleveland, OH 44113
                                           Tel: (216) 622-1851
                                           dkaron@karonllc.com
                                           bhollowell@karonllc.com

                                           s/Jacob L. Phillips
                                           Edmund A. Normand (admitted pro hac vice)
                                           Jacob L. Phillips (admitted pro hac vice)
                                           NORMAND PLLC
                                           Post Office Box 1400036
                                           Orlando, FL 32814-0036
                                           Tel: (407) 603-6031
                                           ed@normandpllc.com
                                           jacob.phillips@normandpllc.com

                                           Bradley W. Pratt (admitted pro hac vice)
                                           PRATT CLAY LLC
                                           4401 Northside Parkway
                                           Suite 520
                                           Atlanta, GA 30327
                                           Tel: (404) 949-8118
                                           bradley@prattclay.com

                                           Christopher Hall (pro hac vice pending)
                                           HALL & LAMPROS LLP
                                           400 Galleria Parkway
                                           Suite 1150
                                           Atlanta, Georgia 30309
                                           Tel: (404) 876-8100
                                           chall@hallandlampros.com

                                           Andrew Shamis (admitted pro hac vice)
                                           SHAMIS & GENTILE, P.A.
                                           14 N.E 1st Ave Ste. 1205
                                           Miami, FL 33132
                                           Tel: (305) 479-2299
                                           ashamis@shamisgentile.com



                                       2
Case: 2:19-cv-02477-GCS-EPD Doc #: 46 Filed: 02/21/20 Page: 3 of 3 PAGEID #: 366




                                                  Scott Edelsberg (admitted pro hac vice)
                                                  EDELSBERG LAW, P.A.
                                                  19495 Biscayne Blvd. #607
                                                  Aventura, FL 33180
                                                  Tel: (305) 975-3320
                                                  Scott@edelsberglaw.com

                                                  Rachel Dapeer (admitted pro hac vice)
                                                  DAPEER LAW, P.A.
                                                  300 S. Biscayne Blvd. #2704
                                                  Miami, FL 33131
                                                  rachel@dapeer.com

                                                  Attorneys for Plaintiffs and the class



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, February 21, 2020, I electronically filed the

foregoing document via this Court’s CM/ECF filing system, which will provide electronic notice

to all counsel of record.

                                                  /s/ Jacob Phillips




                                              3
